UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-6806



RALPH A. SCEARCE,

                                                 Plaintiff - Appellant,

             versus


C.F. WALLACE, Warden; GARY GRAHAM, Director,
Medical Services; PAUL OHAI, Doctor, Primary
Care Physician,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-01411-CMH)


Submitted:    October 11, 2007               Decided:   October 17, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph A. Scearce, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ralph A. Scearce appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Scearce v. Wallace, No. 1:06-cv-1411-CMH (E.D.

Va. filed Apr. 19, 2007 & entered Apr. 20, 2007).*     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




     *
      We note, however, that to the extent Scearce appeals the
denial of injunctive relief, his appeal is rendered moot by his
release from custody. See Williams v. Griffin, 952 F.2d 820 (4th
Cir. 1991).

                              - 2 -